Citation Nr: 9901581	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  96-24 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.  

2.  Entitlement to an increased rating greater than 50 for 
PTSD prior to June 1997.  

3.  Entitlement to an effective date earlier than June 12, 
1997 for the award of a total rating based on individual 
unemployability due to service-connected disability.  

4.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.  

5.  Entitlement to an increased (compensable) rating for 
duodenal ulcer.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and Wife


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran performed active service from January 1966 to 
November 1968, March 1977 to December 1986, and February 1991 
to July 1991.  

This matter comes to the Board on appeal from a February 1995 
rating decision, which granted service connection for PTSD 
and assigned a 30 percent disability rating, effective from 
September 1993.  By a March 1997 rating decision, the 
disability rating for PTSD was increased from a 30 percent to 
a 50 percent rating, effective from the date of service 
connection in September 1993.  In July 1997, the RO granted 
an increased rating to 70 percent, effective from June 1997.  
Where the veteran has filed a notice of disagreement as to an 
RO decision assigning a particular disability rating, a 
subsequent RO decision awarding a higher rating but less than 
maximum available benefit does not abrogate the pending 
appeal; hence, no new jurisdiction-conferring notice of 
disagreement must be filed as to the subsequent decision.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  As a consequence, two 
separate matters arise out of the original claim for an 
increased rating--first, entitlement to greater than a fifty 
percent rating between September 1993 and June 1, 1997 and 
second, entitlement to an increased rating for PTSD currently 
evaluated as 70 percent disabling. 

The veteran has also appealed a rating decision of April 
1997, which granted service connection for duodenal ulcer 
with history of peptic ulcer disease and assigned a 
noncompensable disability evaluation, effective from December 
1996, and which continued a 10 percent disability evaluation 
for hypertension with ventricular tachycardia.  Finally, the 
veteran also appealed the June 12, 1997, effective date for 
the assignment of a total disability evaluation based on 
individual unemployability, which was assigned by a July 1997 
rating decision.


REMAND

The veteran has reported that he has been the recipient of 
Social Security disability benefits since 1993.  I note that 
the records from that Administration have not been obtained.  
Although the United States Court of Veterans Appeals (Court) 
had cast the Departments duty to obtain such records in 
terms of its duty, under 38 U.S.C.A. § 5107(a) (West 1991), 
to assist claimants who had submitted a well-grounded claim, 
see e.g., Martin v. Brown, 4 Vet. App. 136 (1993), Masors v. 
Derwinski, 2 Vet. App. 181 (1992), Murincsak v. Derwinski, 2 
Vet. App. 363 (1992), Murphy v. Derwinski, 1 Vet. App. 78 
(1990), in Hayes v. Brown, 9 Vet. App. 67, 74 (1996), the 
Court referred to obtaining these records in terms of the 
Departments obligation to review a thorough and complete 
record, under which VA is required to obtain evidence 
from the Social Security Administration, including any 
decisions by the administrative law judge, and to give that 
evidence appropriate consideration and weight.  

In view of the foregoing, the case is remanded to the RO for 
the following actions:  

1.  The RO should obtain a legible copy 
of the Social Security Administration 
record that formed the basis of the award 
of disability benefits, which should 
include the favorable disability 
decision.  All evidence obtained should 
be associated with the veterans claims 
folder.  

2.  The RO then should review the 
veteran's claims in light of the 
additional development.  If any benefits 
sought on appeal are not granted, then 
the veteran and his representative should 
be provided with a supplemental statement 
of the case.  
 
After he and his representative have been given an 
opportunity to respond, the case file should be returned to 
the Board for further appellate review, if necessary.  The 
purpose of this REMAND is to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.  The appellant may 
present additional evidence or argument while the case is in 
remand status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals
	(CONTINUED ON NEXT PAGE)
Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
